Title: To Thomas Jefferson from Madame de Bréhan and Moustier, 29 December 1788
From: Bréhan, Marquise de,Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Newyork December the 29th 1788.

 Since a long time, Sir, I wish’d to find an opportunity to recall myself to your remembrance, but our travels into the interior part of your country, the suppression of our packets, the want of information when some vessels were going to France (for the most time we learn it at the very moment of their departure;) all these reasons have deprived me of the pleasure of giving you new assurances of my tender friendship. I regret sincerely, your society here, every body in the United States does not think like you, in general they are not fond of candor, simplicity and goodness; I had but those qualifications to offer them, they were not sufficient. You thought that I would be loved by your countrymen—how much you have been deceived! I see very few Gentlemen and still less Ladies. They have been too exigents for my health. I am not able to spend my life in paying visits; it is not possible. Two, or three Ladies are more indulgent and come sometimes without keeping accounts. When Mr. Madisson is in Newyork, he comes in a friendly way to visit us, but I do not know if we shall see him in the new Congress; he has not been chosen for one of the Senators; not because he is not the proper man and wanting merits, to be elected, but because he is a federalist; an excellent reason to which there is no reply.
We have had the pleasure to see Gal. Washington at Mountvernon, it is not necessary to tell you, Sir, how much we have been pleased with his person and his settlement, every thing there, is enchanting. In going to Virginia, we had formed a plan to see Monticello, the naturel bridge, and Richmond; but the season was too far advanced, and we had so much suffer’d from the cold in going, that we were obliged to return quickly. We are in hopes to be able to pay a second visit to Virginia next year and to see all the curiosities of that country.
I pray you, Sir, to give me some particulars about yourself when you will have an opportunity to write to our new world; we are without news from your old one, since eight months; this privation  is very distressing. I expect from you some pity and the continuation of your esteem and friendship.
Will you permit me, Sir, to send to Mr. Short, my best compliments?
I hope your lovely children are in good health.
Though I am not so clever in the practice of English as my Sister is, I will venture, Sir, a few lines after what she has written to you. You may conceive what progress she might have made, if the turn of Society of this City, combined with the difficulties which arise from her delicate constitution, had not in a certain way isolated her in a country, where she would have been happy to find manners of a social turn, instead of formalities, pretensions, and foppery, which are the remains of English rust. Notwithstanding the difficulties which I undergo on my side, I am not dispirited from going towards the aim which I had in view when I sollicited my present Legacy, which is to forward measures useful to both our nations. My design will certainly be filled with time, because nature has disposed things for it, but there are more stones in the way than I thought. I, by this oportunity, propose to my court schemes which I hope might greatly help to remove them. In fine I am still a wellwisher to United America though I have received unexpected disgust. I am besides peculiarly attached to those who are like you worthy of being the models of their misguided countrymen.
